ACCEPTED
                                                                                          12-15-00043-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     5/8/2015 11:02:39 AM
                                                                                            CATHY LUSK
                                                                                                   CLERK



                              NO. 12-15-00043-CR
                                                                       FILED IN
                                                                12th COURT OF APPEALS
STATE OF TEXAS                            §     IN THE               TYLER, TEXAS
                                          §                     5/8/2015 11:02:39 AM
VS.                                       §     TWELFTH       COURT  CATHY S. LUSK
                                          §                              Clerk
MIKO PARKS                                §     OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Miko Parks, Appellant in the above styled and numbered cause,

and moves this Court to grant an extension of time to file appellant's brief, pursuant

to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows

the following:

      1.     This case is on appeal from the 159th Judicial District Court of

Angelina County, Texas.

      2.     The case below was styled the STATE OF TEXAS vs. Miko Parks,

and numbered 2014-0129.

      3.     Appellant was convicted of Possession of Marijuana and Possession

of Controlled Substance.

      4.     Appellant was assessed a sentence of nine years eleven months

incarceration in the Texas Department of Criminal Justice Institutional Division on

January 30, 2015.
      5.     Notice of appeal was given on February 2, 2015.

      6.     The clerk's record was filed on March 31, 2015; the reporter's record

was filed on April 15, 2015.

      7.     The appellate brief is presently due on May 15, 2015.

      8.     Appellant requests an extension of time of 30 days from the present

date, i.e. June 15, 2015.

      9.     No previous extension to file the brief has been received in this cause.

      10.    Defendant is currently free on bond.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      Counsel has a burgeoning practice. Counsel is preparing numerous felony

and misdemeanor cases in Angelina County, Nacogdoches County, Polk County,

Trinity County, San Jacinto County, Shelby County, and Cherokee County, Texas.

In addition, the Reporter’s Record in this case is very extensive and counsel needs

additional time to complete and file Appellant’s Brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.
                                     Respectfully submitted,

                                     DEATON LAW FIRM
                                     103 East Denman
                                     Lufkin, TX 75901
                                     Tel: (936) 637-7778
                                     Fax: (936) 637-7784


                                     By:
                                       T. Ryan Deaton
                                       State Bar No. 24007095
                                       Attorney for Miko Parks




                         CERTIFICATE OF SERVICE

      This is to certify that on May 8, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Angelina

County, Texas, by fax.




                                     T. Ryan Deaton